NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE TYLER D.


                             No. 1 CA-JV 16-0311
                              FILED 3-21-2017


           Appeal from the Superior Court in Maricopa County
                             No. JV198212
            The Honorable Alysson H. Abe, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Law Offices of Kevin Breger, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Thomas Marquoit
Counsel for Appellee



                       MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Chief Judge Michael J. Brown
joined.
                              IN RE TYLER D.
                            Decision of the Court

C A T T A N I, Judge:

¶1            Tyler D. timely appeals the superior court’s order requiring
him to register as a sex offender. Tyler’s counsel filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), State v. Leon, 104 Ariz. 297
(1969), and Maricopa County Juvenile Action No. JV-117258, 163 Ariz. 484
(App. 1989), certifying that, after a diligent search of the record, he found
no arguable question of law that was not frivolous. After reviewing the
record for reversible error, see State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999), we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In August 2014, Tyler pleaded delinquent to attempted
molestation of a child. The superior court placed Tyler on probation with
sex offender treatment, but deferred sex offender registration. Tyler later
admitted to violating probation by failing to actively participate in sex
offender treatment, apparently due to his father’s interference, and the
court ordered that Tyler be detained.

¶3            Approximately two weeks before Tyler’s 18th birthday, the
court held a review of status hearing to consider sex offender registration.
At the hearing, the court considered a psychosexual evaluation in which
the reviewing psychologist offered no opinion as to whether registration
was warranted. The State recommended requiring registration because
Tyler had not completed treatment. The State acknowledged that Tyler had
shown progress, but noted that Tyler had taken 20 months to progress
approximately halfway through the treatment program, which was
intended to last only 9 to 12 months. Tyler’s counsel opposed registration,
noting that Tyler’s initial risk level was only moderate and arguing that it
was only Tyler’s anger issues and impulsivity (not sex offender concerns)
that had been slowing his progress in treatment.

¶4           The superior court ordered Tyler to register as a sex offender,
and Tyler appeals from that order.

                               DISCUSSION

¶5           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶6           Tyler was present and represented by counsel at all stages of
the proceedings regarding registration. The record reflects that the superior


                                      2
                              IN RE TYLER D.
                            Decision of the Court

court afforded Tyler all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Procedure for the Juvenile Court.

¶7            Arizona Revised Statutes (“A.R.S.”) § 13-3821(A)(7) and (D)
grants the superior court discretion to order a juvenile adjudicated
delinquent of attempted molestation of a child to register as a sex offender
until age 25. See also In re Nickolas T., 223 Ariz. 403, 406, ¶ 10 (App. 2010).
Here, the court considered Tyler’s psychosexual evaluation, his challenges
and progress in treatment, as well as his failure to timely complete the
treatment program, and the court’s ruling that registration should be
required was not an abuse of discretion.

                               CONCLUSION

¶8            We affirm the superior court’s order requiring Tyler to
register as a sex offender. We note, however, that the registration
requirement remains in effect only until Tyler reaches 25 years of age. See
A.R.S. § 13-3821(D). After the filing of this decision, defense counsel’s
obligations pertaining to Tyler’s representation in this appeal will end after
informing Tyler of the outcome of this appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984); see also Ariz. R. P. Juv. Ct. 107(A).




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3